Citation Nr: 1824552	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-36 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as due to environmental hazards, as due to an undiagnosed illness.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to service connection for an acquired psychiatric disability, to include, but not limited to, anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 2007 to March 2012, including service in the Southwest Asia Theater from June 2008 to June 2009 and September 2010 to August 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA), where the Veteran was denied, in pertinent part, entitlement to service connection for asthma, OSA, and an acquired psychiatric disability, to include, but not limited to, anxiety, depression, and PTSD.  The Veteran submitted a notice of disagreement and perfected his appeal in September 2014.

The Veteran was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge (VLJ) in August 2015.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

The issues of entitlement to service connection for OSA, and service connection for an acquired psychiatric disability, to include, but not limited to, anxiety, depression, and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of Operations from June 2008 to June 2009 and September 2010 to August 2011.

2.  The Veteran's asthma has been attributed to a known clinical diagnosis, and is not shown to be causally or etiologically related to service.

CONCLUSION OF LAW

The criteria to establish service connection for asthma, due to environmental hazards, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C. 
§ 1117 (2012) and 38 C.F.R. § 3.317 (2017).  Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability is entitled to service connection for that disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, not later than December 21, 2021, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multi-symptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317 (a)(4).  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 
Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Asthma

The Veteran seeks service connection for asthma, which he contends was caused by exposure to environmental hazards, such as burn pits, depleted uranium, and bat excrement, during the period of his first deployment in Iraq.

The Veteran is deemed a Persian Gulf Veteran, as he served on active military service from June 2008 to June 2009 and September 2010 to August 2011 in the Southwest Asia Theater of operations during active duty.  38 C.F.R. § 3.317 (e).

At an April 2013 VA respiratory examination, the examiner confirmed a current diagnosis of asthma.  The asthma, claimed as due to a chronic undiagnosed illness, is associated with a known clinical diagnosis, and as such, is not a qualifying chronic disability for the purposes of 38 C.F.R. § 3.317, and the presumption pertaining to an undiagnosed illness is not warranted.  Nevertheless, consideration under the direct service connection provisions is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service treatment records (STRs) dated August 2007, nearly a year before deployment to Iraq, indicate the Veteran complained of shortness of breath, productive cough with green mucus, chest congestion and tightness, decreased appetite, generalized mild abdominal pain, and body ache.  The treating physician noted the Veteran smoked for the past 12 years, including cigarettes and marijuana.  Mild wheezing was noted in the bilateral lungs, and chest X-rays revealed the lungs were clear and normal.  The cough was assessed as an upper respiratory infection versus bronchitis.  A nebulizer treatment was prescribed and the wheezing improved.

In a March 2010 treatment note, the Veteran complained of tightness in his chest.  The examiner noted there was no wheezing and assessed acute bronchitis.  

Treatment notes dated July 2010 indicated the Veteran complained of a sore throat, cough, stuffy nose, and difficulty breathing.  The examiner assessed nicotine dependence and acute upper respiratory infection.  Azithromycin, mucinex and albuterol was prescribed.

According to a November 2011 treatment note, the Veteran complained of congestion, mucous, wheezing, and difficulty breathing.  The Veteran attributed the symptoms to a change in the weather.  The examiner noted the Veteran smoked approximately 1 pack a day.  Physical examination revealed the lungs were clear and wheezing was not detected.  The Veteran was assessed with a cough and the examiner strongly encouraged smoking cessation.  

In January 2012, the Veteran reported coughing with mucus, gagging, and occasional wheezing and shortness of breath.  The examiner noted the lungs were clear, with no wheezing, rales, or crackles, and assessed acute bronchitis.

In a January 2013 post-service VA primary care treatment note, the Veteran reported a family history of asthma, to include his brother.

A VA treatment note in March 2013 showed the Veteran's pulmonary function testing (PFT) indicated there was a severe obstructive ventilatory defect indicated by the reductions of FEV1 and FEV1/FVC ratio.   

The Veteran was afforded a VA compensation examination in April 2013.  The Veteran reported that his wheezing, associated with an upper respiratory infection, began in boot camp.  His current complaints were wheezing and chest tightness when he ran.  The examiner noted the Veteran smoked since he was a teenager, but had recently cut down to one-half pack a day.  The Veteran was diagnosed with asthma.  The examiner indicated that asthma was caused by a combination of genetic predisposition along with environmental exposures, such as indoor and outdoor allergens, tobacco smoke, respiratory infection, air pollution, and chemical irritants.  The examiner stated that current research related exposure to burn pits consistent with the diagnosis of constrictive bronchiolitis.  The examiner noted the Veteran's long history of smoking and documented wheezing leading to upper respiratory infections prior to his exposure to burn pits.  The examiner opined that given Veteran's symptoms of wheezing prior to the burn pits, his long history of smoking, and his PFT findings, it was less likely as not that his asthma was related to burn pit exposure, and was as likely as not related to a genetic predisposition and a long smoking history.

The Board finds the April 2013 VA examiner's opinion to be highly probative evidence, because the examiner provided a clear conclusion with supporting data, and reasoned medical explanations connecting the two.  She relied on an examination of the Veteran, professional training, and a review of the Veteran's claims file before determining that the Veteran does not have an undiagnosed respiratory disability, and that his asthma is not related to service.  

Consideration has been given to the Veteran's firm belief that exposure to burn pits, depleted uranium, and bat excrement caused his disability.  However, there is no indication that the Veteran, as a layperson, is able to determine if his in-service exposure caused a certain medical disability.  Although he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he has not established the medical expertise or training to be competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Asthma is not the type of condition that is subject to lay diagnosis or etiological opinion, as the evidence shows that testing (e.g., x-rays, PFT, CT scans), physical examination, and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson, 581 F.3d 1313; Jandreau, 492 F.3d at 1377.  Thus, the Board finds that the Veteran's lay assertions as to causation, no matter how sincere, are not competent and are not probative evidence in the present case.

The record indicates that the Veteran's smoking history was very extensive.  To the extent that the Veteran smoked tobacco during service, service connection may not be granted on the basis of tobacco use, even if such tobacco use began in service.  See 38 U.S.C. § 1103; 38 C.F.R. § 3.300 (2017).  For claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C §§ 1103 (a), 1110, 1131.  The Veteran filed the current claim in 2013; therefore, any claim of service connection based on tobacco use must fail.

Based on the foregoing, service connection for asthma, due to exposure to environmental hazards, to include as due to an undiagnosed illness, is not warranted in this case.  The preponderance of the evidence indicates that the Veteran's asthma is a diagnosed illness that was not incurred in service and is not shown to be otherwise related to service.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for asthma that doctrine is not applicable in the instant appeal.  See 38 U.S.C. 
§ 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's service connection claim must be denied.


ORDER

Service connection for asthma is denied.


REMAND

The Veteran seeks service connection for OSA and an acquired psychiatric disorder disability, to include, but not limited to, depression, anxiety, and PTSD.

In regards to the claim for OSA, the Veteran was afforded a VA compensation examination in March 2013 and reported a history of poor sleep, snoring, and indicated that his mother stated there were pauses in his sleep.  The examiner opined that the Veteran's symptoms were subjective and that there was no objective documentation of a diagnosis of OSA.

In June 2013, the Veteran participated in a VA sleep study and was diagnosed with severe OSA.  An addendum medical opinion is needed regarding whether the Veteran's now-diagnosed OSA is etiologically related to service.

Regarding the acquired psychiatric disorder claim, the Veteran asserts that his psychiatric disability is due to stressors he encountered while serving in combat in Iraq.  The Veteran reported that he was exposed to incoming rocket attacks, responded to a cleanup of a 267 that was hit, was involved in a Humvee rollover, had mortars land 200 meters from his observation point, and witnessed a fellow serviceman being shot in both thighs.  An October 2013 memorandum from the Joint Services Records Research Center (JSRRC) verified the Veteran's stressors as being consistent with the circumstances, conditions, and/or hardships of his service.  Therefore, the Board accepts the Veteran's combat stressors.  

STRs dated July 2010 and December 2011 indicate the Veteran complained of depression.

The Veteran was afforded a VA PTSD examination in April 2013 and reported symptoms of hyperarousal, sleep disruptions, irritability, and memory problems.  The examiner determined the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis, but instead assessed him with polysubstance dependence.  The examiner opined that it was impossible to determine without resorting to speculation the degree to which the Veteran's symptoms of emotional distress and hyperarousal were due to his long-standing history of substance abuse or an underlying psychiatric condition.  The examiner recommended the Veteran be re-evaluated when he achieved a sustained history of at least six months of continued sobriety to obtain a more accurate clinical picture.

In an August 2013 VA mental health psychiatric treatment note, the Veteran reported increased anxiety symptoms and sleep difficulties.  The examiner noted that the Veteran experienced bouts of anxiety, but did not meet the criteria for a DSM-IV diagnosis for PTSD.  The Veteran was assessed with anxiety disorder, alcohol abuse in remission, and personality disorder.

However, numerous VA treatment record indicate a diagnosis of PTSD.  See e.g., October 2013 polytrauma note and neurology note, and October 2013 and November 2013 mental health notes (reflecting diagnoses of PTSD and past medical history of PTSD).  The claim of entitlement to service connection for a psychiatric disorder was pending before the AOJ on August 4, 2014; thus the DSM-5 is for application in this claim.  38 C.F.R. §§ 4.125, 4.130; Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202 (Vet. App. Feb. 23, 2018).  It is unclear whether the Veteran has a diagnosis of PTSD based on the DSM-5 criteria.

Furthermore, in the 2014 substantive appeal, the Veteran stated that he was being treated for PTSD by Dr. Kauffman.  The notes from this doctor are not in the record and there is no indication that VA attempted to obtain these records.  Accordingly, the AOJ must attempt to secure those records.

Aside from the question of PTSD, the Veteran is diagnosed with anxiety disorder, polysubstance abuse, alcohol abuse in remission, and personality disorder, and reports of depression indicated in the STRs.  The examiner will be asked to determine if these psychiatric disorders are related to service.

As such, the Board finds that an addendum opinion is needed to clarify the Veteran's current psychiatric disorders and determine if they are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated December 2013 and associate them with the file.

2.  Contact the Veteran and his representative in order to identify any outstanding private treatment records regarding his psychiatric disorders and OSA, including Dr. Kauffman.  If private providers are identified, obtain releases for those records.  Make reasonable attempts to obtain the private treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Veteran and his representative, and afford an opportunity for him to provide these outstanding records.

3.  Then, after any additional records are associated with the claims file, forward the Veteran's claim file to the March 2013 VA sleep apnea examiner (or, if he/she is unavailable, then another suitably qualified clinician), for an addendum opinion as to the etiology of the Veteran's current OSA.  

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After a review of the claims file, the examiner is asked to provide an opinion as to whether it is at least as likely as that the Veteran's OSA had its onset in service or is in any way related to service.

4.  Forward the Veteran's claim file to the April 2013 VA PTSD examiner (or, if he/she is unavailable, then another suitably qualified clinician), for an addendum opinion as to the nature and etiology of the Veteran's currently diagnosed psychiatric disorder(s).  

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After reviewing the evidence of record, the examiner is asked to:

(a) Identify all acquired psychiatric disorders with which the Veteran has been diagnosed at any time since January 2013, under DSM-5 criteria.  (STRs show depression and VA treatment records show diagnoses of PTSD, anxiety, polysubstance abuse, alcohol abuse in remission, and personality disorder).

(b) If PTSD is diagnosed, state whether it is at least as likely as not related to the accepted in-service stressors.  

(c) For any identified acquired psychiatric disorder other than PTSD, determine whether it is at least as likely as not that that the psychiatric disorder(s) were incurred in service or were otherwise related to service.

A complete rationale for all proffered opinions must be provided.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


